Citation Nr: 0428612	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  98-11 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from February 1952 to June 
1955.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This case has previously come before the Board.  In December 
2001, the Board remanded the matter to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

By letter received in October 2004, Fred J. Fleming, Attorney 
at Law, advised that no longer represented the appellant.  


FINDING OF FACT

The appellant's symptoms do not meet the criteria for a 
diagnosis of PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The November 1951 service entrance examination report shows 
that psychiatric examination was normal.  A December 1953 
examination report shows that psychiatric examination was 
normal.  His neuropsychiatric state was assigned a profile of 
"1."  The June 1955 separation examination report shows 
that psychiatric examination was normal.  His 
neuropsychiatric state was assigned a profile of "1."  
Service medical records note that the appellant had been 
hospitalized for three weeks in Korea in January 1953 due to 
an orbital injury incurred when he fell during training.  

A September 1959 examination report shows that psychiatric 
examination was normal.  His neuropsychiatric state was 
assigned a profile of "1."  

On VA examination in March 1965, the appellant reported a 
history of having been hospitalized during service for a face 
or head injury claimed as a result of an attack of nerves 
that caused him to hit his face with his fists.  The examiner 
noted a March 1965 statement from the State Psychiatric 
Hospital, which read, "Presents a psychotic picture with 
auditory and visual hallucinations.  Impression:  
Schizophrenic reaction, paranoid type.  To rule out a 
temporal lobe focus."  The diagnosis was psychosis, 
unclassified.

Private treatment records reflect treatment for schizophrenic 
reaction from March 1965 to August 1965.  In November 1965, 
the diagnosis was schizophrenic reaction.  

The appellant underwent a VA examination in May 1968.  The 
diagnosis was chronic, undifferentiated schizophrenic 
reaction, with markedly severe impairment indicated.

A VA outpatient treatment record, dated in May 1991, notes 
that the appellant's wife described no psychiatric symptoms.  
No psychiatric treatment since the 1960s was noted.  The 
record notes that the appellant was not psychotic or 
depressed.  The only symptom noted was some possible mild 
anxiety.  

On VA examination in December 1997, the examiner stated the 
C-file had been reviewed.  The appellant complained of 
difficulty sleeping, often accompanied by headache.  The 
examiner noted that the appellant was unable to provide much 
information due to a language barrier.  The examiner stated 
that in the absence of sufficient symptomatology to establish 
any other diagnosis, the previous diagnosis of schizophrenia, 
undifferentiated, was the most appropriate, continuing 
diagnosis.  The examiner added that the appellant appeared to 
have been in a residual phase of schizophrenia for quite some 
time.

In correspondence received in June 1998, the appellant's 
brother stated that, upon the appellant's return from Korea, 
he was not the same person that he had been before.  He added 
that he seemed nervous, scared and insecure, and had 
headaches, did not sleep much, and cried for no apparent 
reason.  

VA outpatient treatment records, dated from October 1998 to 
December 2001, note diagnoses to include provisional PTSD, 
schizophrenia, anxiety, and major depressive disorder.  An 
August 1999 treatment record reflects a diagnosis of 
schizophrenia, chronic, undifferentiated type (SCUT) by 
history versus PTSD, chronic, with depression and psychosis.  
In February 2000, the diagnoses were SCUT versus 
schizoaffective disorder and PTSD, provisional.  

On VA examination in August 2003, the examiner stated the C-
file had been reviewed.  The examiner stated that the first 
instance of a psychiatric disorder was in 1965, with symptoms 
more consistent with schizophrenia than with PTSD.  The 
examiner noted that, previously, the appellant's experiences 
associated with Korea lacked any significant component of 
distress required for a diagnosis of PTSD.  He stated that 
since that time, the degree to which such memories and 
experiences had become intrusive and distressing had 
increased, remaining inconsistently so.  The examiner 
concluded that the appellant met the criterion B and D for a 
PTSD diagnosis.  He stated that he did not meet criterion C 
for a diagnosis of PTSD.  He noted that the appellant did not 
present with the trauma-specific avoidance behaviors required 
for the diagnosis.  He added that the avoidance that the 
appellant described was of generic social situations and 
appeared more akin to social withdrawal and isolation, often 
associated with schizophrenia.  The diagnosis was 
schizophrenia, chronic undifferentiated type.  

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2004); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. 
§ 3.304(f) (2004).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the appellant.  
38 C.F.R. § 3.102 (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

Pelegrini v. Principi, 18 Vet. App. 112 (2004) held that 
where the notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  It indicated, however, that the appellant had the 
right to VCAA content-complying notice and proper subsequent 
VA process.  In this case, VCAA letters were sent in April 
2002 and October 2003, prior to the initial rating decision.  
In September 2003, a supplemental statement of the case was 
issued.  This constitutes proper subsequent process.  The 
Board notes that in correspondence received in October 2003, 
the appellant stated that he had no additional evidence to 
submit.  

The VCAA includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
record shows that the appellant was notified in the January 
1998 and July 1998 rating decisions of the reasons and bases 
for the decision.  He was further notified of this 
information in the July 1998 statement of the case and the 
September 2003 supplemental statement of the case.  In 
December 2001, the veteran and his representative were 
informed that they must submit evidence of PTSD to 
substantiate the claim and that they and to submit identified 
private medical evidence.  The Board concludes that the 
discussions in the January 1998 and July 1998 rating 
decisions and in the statement and supplemental statement of 
the case, which were all sent to the appellant, informed him 
of the information and evidence needed to substantiate the 
claim.  By letter dated in October 2003, he was advised of 
the evidence he needed to submit to substantiate his claim, 
VA's duty to notify him about his claim, VA's duty to assist 
in obtaining evidence for his claim, what the evidence must 
show to substantiate his claim, what information or evidence 
was needed from him, what he could do to help with his claim, 
and what VA had done to help with his claim.  By letter dated 
in August 2004, he was advised of the procedures by which to 
submit additional evidence.  These actions satisfied VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA.  The 
appellant has not identified any available unobtained 
evidence that might aid his claim.  In this case, the Board 
finds that VA has done everything reasonably possible to 
assist the appellant.  

Analysis

Service medical records show the appellant's psychiatric 
state at separation was normal.  The Board notes that the 
records reflect that he was hospitalized during service; 
however, the records reflect it was for an orbital injury, 
not PTSD.  The May 2003 VA examiner noted that the first 
instance of a psychiatric disorder was many years after 
service and that symptoms were consistent with schizophrenia, 
not PTSD.  The post-service medical evidence referencing PTSD 
is reflected in the VA treatment records dated from October 
1998 to December 2001.  The pertinent diagnoses were 
provisional PTSD and schizophrenia versus PTSD.  Nothing in 
the documents reflects a diagnosis of PTSD, only that PTSD 
was under consideration.

The May 2003 VA examiner specifically stated that the 
appellant's symptoms did not meet the full criteria for a 
diagnosis of PTSD.  The examiner noted that the appellant was 
lacking the trauma-specific avoidance behavior required for a 
diagnosis of PTSD.  To the extent that the appellant has 
asserted inadequacy of a VA examination, the Board notes that 
the May 2003 VA examiner thoroughly reviewed the claims file 
and provided a complete rationale for the opinion provided.  
Equally important, the veteran has produced no competent 
evidence that he actually has PTSD.  The argument that an 
examination is inadequate rings hollow when there is no 
conflicting evidence regarding the existence of the 
diagnosis.

The Board notes that the appellant is competent to report his 
symptoms; however, he is not a medical professional and he is 
not shown to be competent to diagnose a psychiatric disorder, 
to include PTSD.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992) (lay persons are not competent to offer 
evidence that requires medical knowledge).  The most 
probative evidence is the May 2003 VA examination report that 
establishes that the appellant's symptoms do not meet the 
full criteria for a diagnosis of PTSD.  Such evidence is far 
more probative than the appellant's lay opinion, or other 
unsupported lay opinion.  

The Board notes the examiner's opinion to the effect that, if 
the appellant's symptoms were to meet the criteria for a 
diagnosis of PTSD in the future, such would be related to 
service.  If the appellant procures evidence showing a 
diagnosis of PTSD, he is free to submit an application to 
reopen the claim.  At this time, however, the evidence 
clearly shows that the appellant's symptoms do not meet the 
criteria for a diagnosis of PTSD.  

As the appellant's symptoms do not meet the criteria for a 
diagnosis of PTSD, the Board will not address the issue of 
in-service stressors.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently the benefits 
sought on appeal are denied.   


ORDER

Service connection for PTSD is denied.  



___________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



